DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 28, 2021. The application contains claims 1-21: 
Claims 17 and 21 were previously cancelled
Claims 1, 11, and 19 are amended
Claims 1-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on February 28, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
The amendments to claims 1, 11, and 17 are acknowledged and the corresponding 112(a) claim rejections and the 112(b) claim rejections to claims 1-16 and 18-20 are withdrawn.

Claim Rejections - 35 USC § 102
	Applicant’s main argument with respect to "the simplicity and complexity of each section of content" has been addressed in the updated 35 U.S.C. 103 rejections. Please refer to that section for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amundsen et al. (US 9336204 B1), in view of Martin et al. (US 20150082141 A1).

With regard to claim 1,
Amundsen teaches 
a computer-implemented textual content adaption method (Abstract), the method comprising: 
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).
Amundsen does not explicitly teach
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section.
Martin teaches
segmenting the content into sections (Abstract: subdivide the documentation data into data blocks); 
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section (Abstract; [0127]-[0146]: determine a detail level for each data block based on the simplicity and complexity of the content); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amundsen to incorporate the teachings of Martin to subdivide the documentation data into data blocks and classify each data block to a detail level based on the simplicity and complexity of the content. Doing so would make it possible to adapt the content displayed, in particular the detail level of this content, to the file user as taught by Martin ([0007]).

With regard to claim 2,
	As discussed regarding claim 1, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the modifying modifies the portion of the content by: 
summarization (summarize sexual or violent content, Col. 6, lines 41-45); 
expansion (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39); 
simplification (grammar, syntax, and vocabulary simplifications, Col. 7, lines 1-6); and 
a substitution of a first section for a second section (substitution of a given portion of content to result in a different reading level, Col. 5, lines 64-67; Col. 6, lines 1-3, 52-65).

With regard to claim 3,
Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the baseline of the user is continually adjusted based on changes to the baseline for the user and on user feedback indicating an understanding of the content (reading level can be either manually adjusted via the slider control or automatically adjusted based on detected reader interaction with the content, Col. 4, lines 54-67; Col. 5, lines 1-15).

With regard to claim 4,
	As discussed regarding claim 1, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the baseline of the user is based on at least one of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45).

With regard to claim 5,
	As discussed regarding claim 2, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 2, wherein the baseline of the user is based on a combination of each of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45. The reader’s interaction with a previously delivered version of the content corresponds to “a media consumption history of the user”, Col. 5, lines 3-6).

With regard to claim 6,
	As discussed regarding claim 2, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 2, wherein the summarization includes withholding advanced topics and summarizing the advanced topics for learners below a predetermined level (summarize, revise, or remove sexual or violent content to suit the reader’s age, Col. 6, lines 33-51), 
wherein the expansion, for a concept classified as advanced, expands the concept by searching a database and adding extra learning material to explain the concept (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39), and 
wherein the simplification, for a user with a language capability less than a threshold value, modifies the content by changing the language in the content to a simpler version of the language to be presented using the simpler version (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 7,
Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the corpus of the content comprises a single corpus (any literary content work, e.g., a particular work by a particular author, reads on “a single corpus”, Col. 2, lines 46-60).

With regard to claim 8,
	As discussed regarding claim 1, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the corpus of the content includes only one version of the content (the original version of any work includes “only one version of the content”. Col. 4, lines 17-28).

With regard to claim 9,
	As discussed regarding claim 1, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, wherein the modifying changes words of one version of the content to provide a different version that is understandable by the user based on the baseline of the user (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 10,
	As discussed regarding claim 1, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer-implemented method of claim 1, embodied in a cloud- computing environment (Fig. 1A illustrates “a cloud-computing environment”).

With regard to claim 11,
Amundsen teaches 
a computer program product for textual content adaption (computer product and a computer system, Abstract), the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).
Amundsen does not explicitly teach
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section.
Martin teaches
segmenting the content into sections (Abstract: subdivide the documentation data into data blocks); 
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section (Abstract; [0127]-[0146]: determine a detail level for each data block based on the simplicity and complexity of the content); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amundsen to incorporate the teachings of Martin to subdivide the documentation data into data blocks and classify each data block to a detail level based on the simplicity and complexity of the content. Doing so would make it possible to adapt the content displayed, in particular the detail level of this content, to the file user as taught by Martin ([0007]).

With regard to claim 12,
	As discussed regarding claim 11, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer program product of claim 11, wherein the modifying modifies the portion of the content by: 
summarization (summarize sexual or violent content, Col. 6, lines 41-45); 
expansion (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39); 
simplification (grammar, syntax, and vocabulary simplifications, Col. 7, lines 1-6); and 
a substitution of a first section for a second section (substitution of a given portion of content to result in a different reading level, Col. 5, lines 64-67; Col. 6, lines 1-3, 52-65).

With regard to claim 13,
	As discussed regarding claim 11, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is continually adjusted based on changes to the baseline for the user and on user feedback indicating an understanding of the content (reading level can be either manually adjusted via the slider control or automatically adjusted based on detected reader interaction with the content, Col. 4, lines 54-67; Col. 5, lines 1-15).

With regard to claim 14,
Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is based on at least one of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45).

With regard to claim 15,
	As discussed regarding claim 11, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer program product of claim 11, wherein the baseline of the user is based on a combination of each of: 
an education of the user; 
a demographic of the user; 
social media content produced by the user; and 
a media consumption history of the user (age and first language correspond to “a demographic of the user”, Col. 2, lines 40-45. The reader’s interaction with a previously delivered version of the content corresponds to “a media consumption history of the user”, Col. 5, lines 3-6).

With regard to claim 16,
	As discussed regarding claim 12, Amundsen and Martin teach all the limitations.
Amundsen further teaches
the computer program product of claim 12, wherein the summarization includes withholding advanced topics and summarizing the advanced topics for learners below a predetermined level (summarize, revise, or remove sexual or violent content to suit the reader’s age, Col. 6, lines 33-51), 
wherein the expansion, for a concept classified as advanced, expands the concept by searching a database and adding extra learning material to explain the concept (breaking long or complex sentences into multiple sentences having simpler structures and adding sophisticated illustrations with more details are both examples of “expansion”, Col. 6, lines 24-26, lines 33-39), and 
wherein the simplification, for a user with a language capability less than a threshold value, modifies the content by changing the language in the content to a simpler version of the language to be presented using the simpler version (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 18,
	As discussed regarding claim 11, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the computer program product of claim 11, wherein the corpus of content includes only one version of the content (the original version of any work includes “only one version of the content”. Col. 4, lines 17-28).
wherein the modifying changes words of one version of the content to provide a different version that is understandable by the user based on the baseline of the user (modify the passage of the Victorian era for a beginning or intermediate reading level by using simpler words and phrases, Col. 6, lines 52-65).

With regard to claim 19,
Amundsen teaches 
a textual content adaption system (Abstract), said system comprising: 
a processor (inherent - all computer system includes a processor); and 
a memory (memory, Col. 3, lines 20-34), the memory storing instructions to cause the processor to perform:
receiving a corpus of content (requested literary content corresponds to “a corpus of content”, Fig. 2, step 202; Col. 3, lines 53-55; Col. 2, lines 46-60); 
segmenting the content into sections (words, phrases, or a block of text, etc., correspond to “sections” of the content, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13); 
determining a baseline for a user (determine a reading level associated with the reader, Col. 3, lines 53-67; Col. 4, lines 1-16); 
modifying a portion of the content from the corpus based on the classification of each section included in the portion of the content and based on the baseline of the user (modify a portion of the content based on the reader’s reading levels, Col. 5, lines 16-25, lines 56-67; Col. 6, lines 1-13; Fig. 2, step 214; Col. 4, lines 17-28); 
providing the modified portion of the content to the user (transmit the modified content to the requesting device, Fig. 2, step 210; Col. 4, lines 17-28); 
saving the modification to the portion as a modification history to create a dynamic super corpus (save the modified content for subsequent use, Col. 4, lines 29-42);
comparing a second baseline of a second user with the baseline for the user (compare the a reading level of a request with that of the stored modification content, Fig. 2, step 206; Col. 3, lines 53-67); and
providing the saved modification to the second user based on a result of the comparing (if a version of the content at the indicated reading level exists (206), retrieve that version of the content (208) and transmit it to the requesting device (210), Fig. 2, step 208, step 210; Col. 3, lines 53-67);
wherein the corpus of the content is modified as the dynamic super corpus including each of the modification history each time the modifying modifies the portion to continually change the super corpus (dynamically save modified content for subsequent use, Col. 4, lines 29-42).
Amundsen does not explicitly teach
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section.
Martin teaches
segmenting the content into sections (Abstract: subdivide the documentation data into data blocks); 
determining a classification for each section, based on the simplicity and complexity of each section of content, by determining an audience and an expertise level for the section (Abstract; [0127]-[0146]: determine a detail level for each data block based on the simplicity and complexity of the content); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Amundsen to incorporate the teachings of Martin to subdivide the documentation data into data blocks and classify each data block to a detail level based on the simplicity and complexity of the content. Doing so would make it possible to adapt the content displayed, in particular the detail level of this content, to the file user as taught by Martin ([0007]).

With regard to claim 20,
	As discussed regarding claim 19, Amundsen and Martin teach all the limitations.
Amundsen further teaches 
the system of claim 19, embodied in a cloud-computing environment (Fig. 1A illustrates “a cloud-computing environment”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168            
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168